           Declaration of                                            Ph.D


                                 November 30, 2020

       Pursuant to 28 U.S.C Section 1746, I,                       , make the follow-
   ing declaration.
     1. I am over the age of 21 years and I am under no legal disability, which
        would prevent me from giving this declaration.
     2.                         has a Ph.D in Electrical Engineering from the Uni-
          versity of California at Davis and a Masters degree in Mathematics from
          the University of California at Berkeley. I have been employed, for over 28
          years, in the signal processing and wireless signal processing domain, with
          an emphasis on statistical signal processing. I have published numerous
          journal and conference articles. Additionally, I have held Top Secret and
          SAP clearances and I am an inventor of nearly 30 patents, one of which
          has over 1000 citations in the field of MIMO communications (Multiple
          Input Multiple Output).
     3. I reside at                                            ,      .
     4. Given the data sources referenced in this document, I assert that in Geor-
        gia, Pennsylvania and the city of Milwaukee, a simple statistical model of
        vote fraud is a better fit to the sudden jump in Biden vote percentages
        among absentee ballots received later in the counting process of the 2020
        presidential election. It is also a better fit when constrained to a single
        large Metropolitan area such as Milwaukee..
     5. Given the same data sources, I also assert that Milwaukee precincts ex-
        hibit statistical anomalies that are not normally present in fair elections..
        The fraud model hypothesis in Milwaukee has a posterior probability of
        100% to machine precision. This model predicts 105,639 fraudulent Biden
        ballots in Milwaukee.
     6. I assert that the data suggests aberrant statistical anomalies in the vote
        counts in Michigan, when observed as a function of time.

      Signature:




                                           1




Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 20 Document 1-27
       Supporting evidence for the assertions in (4) and 5 is provided in the follow-
   ing pages.


   1    Impact of Fraud on the Election
   In the analysis that follows, it is possible to obtain rough estimates on how vote
   fraud could possibly have effected the election. In Georgia, there is evidence
   that votes were actually switched from Trump to Biden. As many as 51,110
   Biden votes were fraudulent and as many as 51,110 votes could be added to
   Trump. An audit to determine vote switching will be more difficult, since it
   is likely the Trump ballots have been destroyed in Georgia, based on reports
   of ballots being shredded there. If instead we presume that Bidens fraudulent
   votes were simply added to the totals, then we estimate that 104,107 ballots
   should be removed from Biden’s totals.
       In Pennsylvania, from just one batch of absentee ballots, approximately
   72668 of them are estimated to be fraudulent Biden votes. Our analysis of
   Milwaukee shows that 105,639 Biden ballots could be fraudulent. Moreover
   there is evidence of vote switching here, which might give as many as 42365
   additional ballots to Trump, and remove the same from Biden.
       Michigan yields an estimate of 237,140 fraudulent Biden votes added to
   the total, using conservative estimates of the Biden percentage among the new
   ballots.


   2    Statistical Model
   The simplest statistical model for computing the probabilities for an election
   outcome is a binomial distribution, which assigns a probability p for a given per-
   son within the population to select a candidate. If we assume that each person
   chooses their candidate independently, then we obtain the Binomial distribution
   in the form,
                                                       N −k
                            P (k|N ) ≡ N Ck pk (1 − p)      ,                     (1)
   where P (k|N ) is the probability that you observe k votes for a candidate in
   a population of N voters, and where N Ck is the number of ways to choose k
   people out of a group of N people.
       For larger N, the binomial distribution can be approximated by a Gaussian
   distribution, which is used in the election fraud analysis in [1]. The chief reason
   for this is the difficulty of computing P (k|N ) for large N and k. However this
   problem can be overcome by computing the probabilities in the log domain and
   using the log beta function to compute N Ck .
       For this analysis it is more useful to compute the probabilities as a function
   of f the observed fraction of the candidate’s votes. In this formulation we
   have k = N f, and N − k = N (1 − f ) , and therefore we define the fractional
   probability as,
                                                          N (1−f )
                            BN (f ) ≡ N CN f pN f (1 − p)          .               (2)


                                           2




Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 20 Document 1-27
   2.1    Fraud Model
   To model voting fraud we assume a fixed fraction α of votes are given to the
   cheater. The pool of available voters who actually voted is now N (1 − α) . The
   fraction who actually voted for the cheater is given by f − α. The probability
   that the fraction f voters reported for the cheater, with the fraction α stolen,
   can therefore be written as,

                             CN,α (f ) ≡ BN (1−α) (f − α) .                      (3)

       This is similar to the fraud model used in the election fraud analysis given
   in [1]. We use the Binomial distribution directly, rather than the Gaussian
   distribution, since it should be more accurate for small N, k or f.

   2.2    Posterior Probability of Fraud Model
   A hypothesis test can now be set up between the standard voting statistics of
   (2) vs the statistics of the fraud model (3). If we use Bayesian inference we can
   compute an estimate of the posterior probability of the fraud model. This can
   be written as,
                                              CN,α (f )pF
                        P (F |f ) =                                 ,
                                    CN,α (f )pF + BN (f ) (1 − pF )
   where pF is the prior probability of fraud. In our investigation we assume fraud
   is unlikely and set pF = 0.01.


   3     Analysis of Absentee Ballots in the 2020 Elec-
         tion
   For this analysis we extracted data from the all_states_timeseries.csv file,
   which can be found at the internet url: https://wiki.audittheelection.
   com/index.php/Datasets. We look at the absentee ballot results near the be-
   ginning of the time series and then compare it to the end or the middle of the
   period, after a sufficient enough ballots were added.
       For the models in Section 2 we assign the probability p of a Biden vote using
   the final data. This assumption is actually more favorable to the cheater. As
   mentioned earlier we set the prior probability of fraud to pF = 0.01, and the
   cheating fraction, α, is set to α = f − p, where f is the observed Biden fraction
   in the newly added ballots. This isolates the statistics of the added ballots from
   the final observed statistics.
       We focus on the absentee ballots, because they are dominated by large demo-
   cratic cities and there is no obvious reason why those statistics should change
   appreciably over time. Furthermore it should be noted that the start time for
   this data, mid day Nov. 4., was well after some of the larger absentee ballot
   dumps occured.



                                           3




Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 20 Document 1-27
                Figure 1: Reported Biden Fraction In Illinois vs Time


   3.1    Control Case Illinois
   We choose Illinois as a control case, since it has a significant number of absentee
   ballots that were counted later and provides a fairly clean baseline. The reported
   Biden fraction vs time is given in Figure 1.
       As we can see there is not much change in the Biden statistics from the
   initial 601,714 absentee ballots when compared with the 54,117 ballots that
   were added. This is further shown by the bar chart in Figure 2.
       Using our formula for the posterior probability of fraud in (3) we obtain the
   probability that the fraud model is correct of 6.5%. This lends good support to
   the idea that the Illinois absentee ballots were counted fairly.

   3.2    Analysis of Georgia Absentee Ballots
   The Georgia absentee ballot count started at 3,701,005 and 303,988 ballots
   were added. The Biden fraction among absentee ballots as a function of time
   is shown in Figure (3). This plot shows a statistical abnormality in that the



                                           4




Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 20 Document 1-27
               Figure 2: Before and Added Biden Fraction




                                  5




Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 20 Document 1-27
           Figure 3: Georgia Absentee Ballots vs Time: (Biden Fraction)


   Biden fraction appears to always be increasing. This is statistically unlikely
   and is not typically seen in fair elections. Normally you would see a mixture of
   votes of Biden and his opponents, and would see random deviation around the
   asymptote.
       We investigate this phenomenon more fully in Figure (4). The added bal-
   lots have a Biden percentage of around 70%, while the initial statitics were at
   50%. This is a very large jump for such a large sample size and seems very
   unlikely. Indeed the probability that the fraud model is correct is 100%, up to
   the precision of double floating point arithmetic.
       Assuming that the prior absentee ballot distribution is the correct one, we
   can form a simple prediction for how many of Biden’s ballots were fraudulent.
   Let N1 = 303, 988, the number of ballots added, and let B = 189, 497 be the
   number of Biden votes in this new batch. If the fraction of Biden votes should
   actually be f = 0.509. Let x be the proposed number of fraudulent Biden votes,




                                          6




Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 20 Document 1-27
            Figure 4: Before and After Biden Fraction in Georgia




                                     7




Case 2:20-cv-01771-PP Filed 12/01/20 Page 7 of 20 Document 1-27
   then we have,
                                  B−x
                                         =f
                                  N1 − x
                                          B − N1 f
                                       x=          .                               (4)
                                            1−f
      In the case that votes were actually switched from Trump to Biden, then
   the formula becomes,
                                   B−x
                                         =f
                                    N1
                                       x = B − N1 f

       This would suggest that 104,107 ballots were fraudulently manufactured for
   Biden. If we presume that actually those ballots were switched from Trump
   to Biden then as many as 19% of the new absentee ballots for Biden were
   fraudulent, which totals around 51,110 ballots that should be removed from
   Biden’s totals and added to Trump. We shall see in Section 6, that there is
   substantial evidence that some Trump votes were actually switched to Biden
   votes.

   3.3    Analysis of Pennsylvania Absentee Ballots
   The Pennsylvania absentee ballot count started at 785,473 and 319,741 ballots
   were added at 39 hours after the start of the data record. The Biden fraction
   among absentee ballots as a function of time is shown in Figure (5). This plot
   shows some oddities in that the Biden fraction fluctuates with large deviations.
       In Figure (6) we see the initial Biden percentage compared with the Biden
   percentage of the added ballots over the first 39 hours. The added ballots have
   a Biden percentage of around 83%, while the initial statistics were at 78%. This
   is a very large jump for such a large sample size and seems very unlikely. Indeed
   the probability that the fraud model is correct is 100%, up to the precision of
   double floating point arithmetic.
       If we just examine the initial large batch of votes among the absentee ballots,
   we see an unexplained jump of 5% for Biden. Although it is likely that most
   of the fraud, if any, occurred earlier in the vote count, just this batch of ballots
   suggests that approximately 72668 Biden ballots are fraudulent. If we presume
   that the votes were stolen from Trumps votes, then 15987 Biden ballots are
   fraudulent and should be added to Trump’s total.


   4     Analysis of Milwaukee County in Wisconsin
   We now switch our analysis to a data set that contains precinct data for Mil-
   waukee county. The data was obtained from the twitter acount of @shylockh,
   who derived his sources from the New York Times and in some cases from


                                            8




Case 2:20-cv-01771-PP Filed 12/01/20 Page 8 of 20 Document 1-27
         Figure 5: Pennsylvania Absentee Ballots vs Time: (Biden Fraction)


   the unofficial precinct reports from the Wisconsin elections commision website.
   We examine vote percentages for ballots added between Wednesday morning,
   11/04/2020 and Thursday night 11/05/2020.
       This data set gives the total vote count by party affiliation. Because the data
   set is confined to Milwaukee, we can assume that the statistics should not be
   time varying. The voting pool here is highly partisan in favor of democrats and
   we don’t expect any significant difference in the voting percentage, especially
   since a large number of absentee ballots were already counted by Wednesday
   morning.

   4.1    Analysis of Milwaukee County Democrat results
   The percentage of democrat voters increases by 15% among the ballots added
   on Wednesday and Thursday. On Wednesday morning Milwaukee had received
   165,776 ballots. By Thursday evening 458,935 ballots were received, adding
   293,159 ballots.
       In Figure 7 we see the large deviation in democrat percentage between the
   Wednesday morning and those added by Thursday evening. This too causes the
   posterior probability of the fraud model to be 100% to machine precision.
       Assuming that there was fraud, we estimate that 105,639 fraudulent Biden
   ballots were added between Wednesday and Thursday of 11/05/2020 in Milwau-
   kee alone. However as we shall see below, many of these votes may well have
   been switched from Trump to Biden, which would also give Trump an additional


                                           9




Case 2:20-cv-01771-PP Filed 12/01/20 Page 9 of 20 Document 1-27
          Figure 6: Before and After Biden Fraction in Pennsylvania




                                     10




Case 2:20-cv-01771-PP Filed 12/01/20 Page 10 of 20 Document 1-27
          Figure 7: Before and After Democrat Fraction in Milwaukee




                                     11




Case 2:20-cv-01771-PP Filed 12/01/20 Page 11 of 20 Document 1-27
          Figure 8: Baseline Cumulative Fractions Sorted by Precinct Size


   42365 votes and remove 42365 votes from Biden.

   4.2    Candidate Percentages Sorted by Ward Size
   Another useful tool for evaluating fraud is to look at the cumulative vote per-
   centages sorted by an independent input factor. An easy factor to use is ward
   or precinct size. This concept was used throughout the report on voter irregu-
   larities in [2]. In that report there was an anomalous dependency on precinct
   size in many of the 2016 primary elections. The larger precincts had introduced
   the use of voting machines. But one could also theorize the opportunity for
   cheaters to cheat in small precincts, where there may be less oversight.
       Normally we would expect the cumulative vote percentage to converge to an
   asymptote, and bounce around the mean until convergence. An example of this
   can be found from the 2000 Florida Democratic presidential primary between
   Gore and Bradley. This is shown in Figure 8, and is taken from [2].
       However when one sorts the Milwaukee, Thursday night data, by precinct


                                         12




Case 2:20-cv-01771-PP Filed 12/01/20 Page 12 of 20 Document 1-27
          Figure 9: Milwaukee Democrat Ballots Percentage vs Ward Size


   size, you will see trendlines that do not converge to an asymptote, as shown
   in Figure 9. It appears that smaller precincts almost uniformly have higher
   Democrat percentages. There is no obvious reason for this. It was certainly not
   seen in the control case in Figure 8. Furthermore the third party percentages
   quickly converge to their asymptote as would be expected in a fair election. One
   possible model for this would be vote switching from Trump to Biden, which
   would show up more strongly in the smaller precincts.


   5    Analysis of Third Party Vote Count
   Third party voters offer another way to examine a possible fraud mechanism.
   Votes could either be switched from third party candidates to the cheater, or
   fraudulent ballots that are added to benefit the cheater, may not include third
   party choices. For the control example, we look at absentee ballots in the state of
   Massachusetts. In Massachusetts the initial absentee ballot count was 117,618,
   and the number of added absentee ballots is 10,281.
       The reported 3rd party percentage of absentee ballots vs time in Mas-
   sachusetts is shown in Figure 10 and the comparison of the inital and added 3rd
   party ballots in MA is shown in Figure 11. There is only a small change in party
   preference, relative to the size of the added ballots. Therefore the probability
   of the fraud model is only 22%.
       When we look at the total 3rd party percentages in Milwaukee, between
   Wednesday morning and Thursday night, we see a significant drop from 1.9
   percent to 1.4% for the newly added ballots. But this is among 293,159 added



                                           13




Case 2:20-cv-01771-PP Filed 12/01/20 Page 13 of 20 Document 1-27
              Figure 10: MA 3rd Party Absentee Votes vs Time




                                   14




Case 2:20-cv-01771-PP Filed 12/01/20 Page 14 of 20 Document 1-27
            Figure 11: MA 3rd Party Percentage Initial and Added




                                    15




Case 2:20-cv-01771-PP Filed 12/01/20 Page 15 of 20 Document 1-27
    Figure 12: Milwaukee 3rd Party Percentages between Wednesday and Added


   ballots. This is illustrated in Figure 12. Again in this case the fraud model has
   a posterior probability of 100% to machine precision.


   6    Analysis of Fulton and DeKalb Counties in
        Georgia
   We perform a precinct level analysis of Fulton and DeKalb counties in Georgia
   based on an aggregate data set likely culled from the New York Times. The
   Fulton data was collected on 11/08/2020 and the DeKalb data was collected on
   11/09/2020. As in Milwaukee we look at the cumulative vote percentages as a
   function of precinct size. A plot of this for DeKalb county is shown in Figure
   13.
       Although there are somewhat concerning trendlines in the beginning, after
   the size 600 precinct mark, thereafter the overall picture is what one would ex-
   pect of an election where the voter preferences are not dependent on precinct
   size. Both DeKalb and Fulton counties are in predominantly urban Atlanta,


                                          16




Case 2:20-cv-01771-PP Filed 12/01/20 Page 16 of 20 Document 1-27
     Figure 13: Dekalb County Absentee Ballots: Percentages vs Precinct Size


   neighbor one another, and have similar voting preferences across precincts.
   DeKalb county is still suspect, however, due to the irregularites observed prior
   to the Ward 600 mark.
       A different story emerges when we plot the absentee vote percentages for
   Fulton county as a function of precinct size, as can be seen in Figure 14. Here the
   trendlines for the Democrat and Republican percentages are quite pronounced,
   amounting to a difference of 8 percent from the halfway mark.
       We divide the Fulton county data into a group of smaller precincts and larger
   precincts. One group has precincts less than 308 and another larger than 308.
   The total absentee ballots for the small group is 24,575, and the large group
   is 120,029. The small group has a Democrat percentage of 85% and the large
   group has a percentage of 77%, for a change of 8%. The fraud model is preferred
   in this scenario again with probability of 100% to machine precision.
       One might presume that small precincts generally favor Democrats over large
   precincts, biasing the results. However take a closer look at the Libertarian
   party results in Fulton county in Figure 15. The percentages are exactly what
   we would expect if there were no bias in precinct size. The percentages bounce
   around a mean, not trending in any direction.
       So if there were a bias favoring the democrats in small precincts, we would
   expect that to effect both the Republican and Libertarian totals. However it ap-
   pears to only effect Republican totals, as if the Republican ballots were switched
   over to Democrat in a higher percentage in the smaller precincts. Indeed if a
   fixed number of ballots are switched in each district, it would have a larger
   effect in the smaller districts and then show up as trend lines in these percent-
   age plots. At a minimum the data suggests a statistical anomaly that is not
   normally present in a fair election.




                                           17




Case 2:20-cv-01771-PP Filed 12/01/20 Page 17 of 20 Document 1-27
     Figure 14: Fulton County Absentee Ballots: Percentages vs Precinct Size




   Figure 15: Fulton County Absentee Ballots: Libertarian Percentage vs Precinct
   Size




                                        18




Case 2:20-cv-01771-PP Filed 12/01/20 Page 18 of 20 Document 1-27
                    Figure 16: Michigan Vote Percentage vs Time


   7    Michigan Analysis
   We now due a time series analysis for Michigan. The data was culled from Edison
   Research. We first show, Trump, Biden and 3rd party voting percentages vs
   hours after the start of the election in Figure 16. The third party votes shows
   the proper convergence to an asymptote that we would expect from the law of
   large numbers. However the Trump and Biden percentages are vastly different
   You can see large discrete jumps in the percentages as very large Biden ballot
   dumps occur over time. You also see that the Biden percentages are mostly
   always increasing after hour 27, which is statistically unlikely in a fair election.
       Note also that almost a million of the ballots are received by hour 27, and
   we use this as our starting point. At that point we have a total of 970,119
   votes cast. At the end of 167 hours we have 5,531,222 votes cast. At our initial
   point the Biden percentage is 38%, but the new ballots have a Biden percentage
   totaling 53% as seen in Figure 17. The fraud model has posterior likelihood of
   100% to machine precision.
       For Michigan we compute the estimated amount of fraudulent Biden ballots
   conservatively, assuming that the 50.5 percent seen at the end of the count
   should have been the correct percentage among the newly added ballots. From
   this and (4) we obtain an estimate of 237,140 fraudulent votes added for Biden.




                                           19




Case 2:20-cv-01771-PP Filed 12/01/20 Page 19 of 20 Document 1-27
                  Figure 17: Biden Percentage Before and Added


   References
   [1] Peter Klimek, Yuri Yegorov, Rudolf Hanel, and Stefan Thurner. Statistical
       detection of systematic election irregularities. 2, 2.1
   [2] lulu Fries’dat and Anselmo Sampietro. An electoral system in crisis. http:
       //www.electoralsystemincrisis.org/. 4.2




                                        20




Case 2:20-cv-01771-PP Filed 12/01/20 Page 20 of 20 Document 1-27
